Citation Nr: 0619414	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for non-
cancerous skin conditions (seborrheic dermatitis and 
erythematous plaques of the penis) as a result of exposure to 
ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In June 2006, the Board granted the representative's motion 
to advance this appeal on the Board's docket due to the 
appellant's age of 79.  Unfortunately, as set forth below, a 
remand of this appeal is required in order to avoid prejudice 
to the appellant in considering the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for skin conditions due to 
exposure in service to ionizing radiation was previously 
denied by an administratively final rating action dated in 
January 1989.  The present attempt to reopen that claim was 
filed in September 2002, and the RO has held that new and 
material evidence has not been received to reopen that claim.  

A letter dated February 20, 2003, was sent by the RO to the 
appellant which was intended to satisfy the notification and 
duty to assist requirements of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  However, this letter does not reflect the very 
specific notification set forth in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006) pertaining to attempts to 
reopen previously denied claims.  According to the U. S. 
Court of 


Appeals for Veterans Claims (hereinafter the Court), the VCAA 
requires that, in the context of a claim to reopen a 
previously denied claim, VA look at the bases for the prior 
denial and respond with a notice letter that specifically 
describes what evidence is necessary to substantiate the 
element or elements of the claim required to establish 
service connection which were found to be insufficient in the 
previous denial.  The Court further observed that failure to 
satisfy this notice requirement has the natural effect of 
producing prejudice.  In addition, of course, VA must also 
provide a claimant with notice of what is required to 
substantiate each element of a service connection claim.  
Kent, supra.  

Since the RO's letter of February 20, 2003, does not satisfy 
all of the Kent notice requirements, a remand of this appeal 
is required in order to protect the appellant's due process 
rights.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and notice to the 
appellant of the evidence and information 
that is necessary to reopen his claim, as 
set forth in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but 


not provided by the appellant.  The AMC 
or the RO should also obtain copies of 
all relevant VA medical records not 
already of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including evidentiary 
development to establish whether or not 
the appellant was exposed to ionizing 
radiation in service, the AMC or the RO 
should readjudicate the current claim on 
a de novo basis without reference to 
prior adjudications since May 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

